Name: 2008/569/EC,Euratom: Council Decision of 27Ã June 2008 appointing three Judges of the European Union Civil Service Tribunal
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  organisation of the legal system
 Date Published: 2008-07-11

 11.7.2008 EN Official Journal of the European Union L 183/31 COUNCIL DECISION of 27 June 2008 appointing three Judges of the European Union Civil Service Tribunal (2008/569/EC, Euratom) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 225a thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 140b thereof, Whereas: (1) The European Union Civil Service Tribunal, (hereinafter referred to as Civil Service Tribunal) was established by Council Decision 2004/752/EC, Euratom (1). To that end, that Decision added an Annex to the Protocol on the Statute of the Court of Justice (hereinafter referred to as Annex I to the Statute of the Court of Justice). (2) By Decision 2005/150/EC, Euratom (2), the Council determined the conditions and arrangements governing the submission and processing of applications for appointment as a judge of the Civil Service Tribunal, as provided for in Article 3(2) of Annex I to the Statute of the Court of Justice. (3) By Decision 2005/49/EC, Euratom (3) of 18 January 2005, the Council determined the operating rules of the committee provided for in Article 3(3) of Annex I to the Statute of the Court of Justice (hereinafter referred to as committee). (4) By Decision 2005/151/EC, Euratom (4), the Council appointed the members of the committee. (5) By Decision 2005/577/EC, Euratom (5), after consultation of the committee, the Council appointed the seven Judges of the Civil Service Tribunal. Pursuant to Article 2 of that Decision, three of the Judges were appointed for a period of three years, running from 1 October 2005 to 30 September 2008. Following the choice by lot carried out by the President of the Council at the meeting on 12 October 2005, the duties of the Judges Irena BORUTA, Horstpeter KREPPEL and Sean VAN RAEPENBUSCH will end on 30 September 2008 (6). (6) A public call for applications for the appointment of three judges to the Civil Service Tribunal for the period from 1 October 2008 to 30 September 2014 was published on 7 December 2007 (7). The deadline for the submission of applications expired on 25 January 2008. Fifty-three applications were received, including those of the three retiring judges. (7) The committee met on 3 and 4 March and on 9 and 10 April 2008. On completion of its discussions, it finalised the opinion and the list provided for in Article 3(4) of Annex I to the Statute of the Court of Justice. The list contains six candidates. (8) Under the fourth paragraph of Article 225a of the EC Treaty and the fourth paragraph of Article 140b of the EAEC Treaty, Judges of the Civil Service Tribunal are appointed by the Council. (9) Accordingly, it is appropriate to appoint three of the persons included on that list, ensuring a balanced composition of the Tribunal on as broad a geographical basis as possible from among nationals of the Member States and with respect to the national legal systems represented, as provided for in Article 3(1) of Annex I to the Statute of the Court of Justice. (10) The decision to appoint the three retiring judges of the Civil Service Tribunal for a new term of office is taken by the Council, taking into account the exceptional fact that their effective term of office has been two years. Under no circumstances shall this constitute a precedent, HAS DECIDED AS FOLLOWS: Article 1 The following are hereby appointed Judges at the European Union Civil Service Tribunal for a period of six years, from 1 October 2008 to 30 September 2014:  Irena BORUTA,  Horstpeter KREPPEL,  Sean VAN RAEPENBUSCH. Article 2 This Decision shall take effect on the day following its publication in the Official Journal of the European Union. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 27 June 2008. For the Council The President D. RUPEL (1) OJ L 333, 9.11.2004, p. 7. (2) OJ L 50, 23.2.2005, p. 7. (3) OJ L 21, 25.1.2005, p. 13. (4) OJ L 50, 23.2.2005, p. 9. (5) OJ L 197, 28.7.2005, p. 28. (6) OJ C 262, 21.10.2005, p. 1. (7) OJ C 295, 7.12.2007, p. 26.